Case: 2:20-cv-01638-MHW-EPD Doc #: 14 Filed: 03/31/20 Page: 1 of 2 PAGEID #: 189




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

League of Women Voters, et al.,

      Plaintiffs,                                    Case No. 2:20-cv-1638

      v.                                             Judge Michael H. Watson

Frank LaRose,                                        Magistrate Judge Deavers

      Defendant.

                                      ORDER

      The Court held a telephone conference in this matter on March 31, 2020.

      During the telephone conference, the Court addressed the fact that

Defendant has already attempted to alleviate some of the alleged burdens

associated with H.B. 197 by, inter alia, not requiring voters to submit the official

ballot request form. Defendant indicated that he is currently reviewing other

ways to address Plaintiffs’ concerns. The Court expects the parties to be in

constant contact and to notify the Court if the parties are able to narrow the

scope of Plaintiffs’ challenges to H.B. 197 through reaching mutual agreement

regarding implementation of any of the provisions Plaintiffs challenge. Finally, as

addressed at the conference, the Court ORDERS the following:

           1. Defendant shall respond to Plaintiffs’ motion for a temporary
              restraining order by 3:00 p.m. on Thursday, April 2, 2020.
                 a. Defendant’s response shall specifically include the State’s
                     interests that justify the burden on voting rights imposed by
                     the establishment of an April 28, 2020 deadline for absentee
                     voting (as opposed to Defendant’s original suggestion of a
                     June 2, 2020 deadline for absentee voting).
Case: 2:20-cv-01638-MHW-EPD Doc #: 14 Filed: 03/31/20 Page: 2 of 2 PAGEID #: 190




               b. Defendant shall also address its position regarding whether
                   the writ of prohibition currently pending in the Supreme Court
                   of Ohio has any impact on this litigation.
         2. Plaintiffs’ reply brief shall be filed by 3:00 p.m. on Friday, April 3,
            2020.

      IT IS SO ORDERED.



                                      __/s/ Michael H. Watson__________
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
